DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-27 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of the following species of Compound A-S as the species of compound A, daratumumab and dexamethasone as the species of agents, and relapsed or refractory multiple myeloma in the reply filed on 02/02/2021 is acknowledged. 
Claims 6-7, 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of multiple myeloma, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021. Claims 1-5, 8-10, 13-27 are the subject matter of this Office Action.
 
Priority
Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Applications 62773980 62739809 filed 11/30/2018 and 10/01/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Dimopoulos et al (NEJM Bol. 375 pages 1319-1331 published 2016), Thakurta (US2016/0051530 published 02/25/2016), Daratumumab product page (published 05/2018) and Dexamethasone (decadron) product page (published 2016).  
Dimopoulos teaches the method of treating relapsed or refractory multiple myeloma in a human patient in need comprising administering a therapeutically effective combination comprising daratumumab, dexamethasone and the immunomodulatory agent lenalidomide (abstract). Daratumumab, intravenously administered in a dose of 16 mg/kg per week is embraced in the methodology of Dimopoulos. Dimopoulous also teaches oral administration of 40 mg dexamethasone 
However, Dimopoulos does not specifically teach administering compound A in combination with daratumumab and dexamethasone. 
 Thakurta teaches treating multiple myeloma in a patient in need comprising administering a therapeutically effective amount of an immunomodulatory compound in combination with a therapeutically effective amount of an antibody ([0049]-[0054]). Compound A and lenalidomide are each taught as suitable immunomodulatory compounds to be administered in the combinatorial regimen to treat multiple myeloma ([0469]-[0471]). 
 Daratumumab is taught as a suitable antibody to be used in the combinatorial regiment ([0054]). Thakurta also teaches that an additional therapeutic agent can be added to the immunomodulatory compound/antibody regimen for treating multiple myeloma in a patient ([0514]). Dexamethasone (decadron) is taught as a suitable additional agent to combine to the immunomodulatory compound/antibody regimen ([0516], [0519], [0534]-[0535]). 
Regarding claims 13-18, 20-23, Thakurta teaches that said immunomodulatory compound is administered in doses of 2-25 mg per day via oral administration wherein 
Therefore, a skilled artisan would have found it prima facie obvious to treat multiple myeloma in a patient in need comprising administering a therapeutically effective amount  compound A, daratumumab and dexamethasone to a subject in need in view of the combined teaching of Dimopoulos and Thakurta, arriving at the instantly claimed regimen with a reasonable expectation of success.  
MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results;
In the instant case, Thakurta teaches that lenalidomide and compound A are each effective at treating refractory multiple myeloma and to be combined with daratumumab and dexamethasone in order to treat the neoplastic disorder. Considering it was known in the art that the combination of daratumumab, lenalidomide and dexamethasone was effective at treating refractory and relapsed multiple myeloma in a subject, as taught by Dimopoulos, and that both lenalidomide and Compound A were each taught in the prior art as being effective immunomodulating compounds to combine with daratumumab and dexamethasone for the treatment of refractory and relapsed multiple myeloma in a subject (Thakurta), a skilled artisan would have predicted that substituting the immunomodulating lenalidomide in the regimen of Dimopoulos for an alternative immunomodulating compound, such as compound A of Thakurta, the resulting regimen comprising daratumumab, compound A and dexamethasone would have effectively treated relapsed or refractory MM in the administered subject. 
Regarding the limitations of claims 19 and 24, the daratumumab prescribing information teaches daratumumab intravenous infusion is formulated in a concentration of 20 mg/ml single dose vial (100 mg per 5 mL solution; page 1), while the dexamethasone (decadron) prescribing information teaches dexamethasone tablets are formulated in doses of 0.5 mg (page 1). Accordingly, said artisan would have found it prima facie obvious to administer the daratumumab in the combined regimen of Dimopoulos and Thakurta in a concentration of 20 mg/mL and dexamethasone in a 0.5 mg tablet in view of the daratumumab and dexamethasone prescribing information as said concentrations and doses of daratumumab and dexamethasone are art-recognized to be used to treat patients. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dimopoulos et al (NEJM Bol. 375 pages 1319-1331 published 2016), Thakurta (US2016/0051530 published 02/25/2016), Daratumumab product page (published 05/2018) and Dexamethasone (decadron) product page (published 2016) as applied to claims 1-5, 13-26 above, in view of Schafer et al (US2014/0045843 published 02/13/2014).  
As discussed above, the combination of Dimopoulos, Thakurta, Daratumumab product page and Decadron product page render obvious the administration of daratumumab, dexamethasone and the immunomodulatory agent compound A for the treatment of refractory multiple myeloma in a subject in need. 
However, the combination of Dimopoulos, Thakurta, Daratumumab product page and Decadron product page do not specifically teach wherein compound A is compound A-S. 
Schafer teaches compound A-S as a potent therapeutic for the treatment of multiple myeloma. As shown in Figure 21, administration of compound A-S to patients comprising multiple myeloma resulted in a significant reduction in tumor burden in the treated patient. Further, said patients represent patients identified as sensitive to treatment with compound A ([0473]-[0474], Figure 21).   
 Therefore, one of ordinary skill in the art would have found it prima facie obvious to administer compound A in the regimen of daratumumab, dexamethasone and the immunomodulatory agent compound A in order to treat multiple myeloma in a subject, wherein compound A is administered as the enantiomer compound A-S in view of the combined teachings of in Dimopoulos, Thakurta, Daratumumab product page, Decadron product page and Schafer. Motivation to administer compound A, as the enantiomer compound A-S flows logically from the fact that said compound was known in the art to inhibit multiple myeloma tumor burden, which in turn raises the reasonable expectation of success that the resulting regimen comprising compound A-S, daratumumab and dexamethasone would have effectively inhibited multiple myeloma tumorigenesis in a subject.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al (US2014/0045843 published 02/13/2014) in view of Thakurta (US2016/0051530 published 02/25/2016).
 Schafer teaches compound A-S as a potent therapeutic for the treatment of multiple myeloma. As shown in Figure 21, administration of compound A-S to patients comprising multiple myeloma resulted in a significant reduction in tumor burden in the treated patient. Further, said patients represent patients identified as sensitive to treatment with compound A ([0473]-[0474], Figure 21).  
 However, Schafer does not specifically teach administering daratumumab and dexamethasone to the multiple myeloma patient sensitive to treatment with compound A. 
 Thakurta teaches treating multiple myeloma in a patient in need comprising administering a therapeutically effective amount of an immunomodulatory compound in combination with a therapeutically effective amount of an antibody ([0049]-[0054]). Daratumumab is taught as a suitable antibody to be used in the combinatorial regiment ([0054]). Compound A is taught as a suitable immunomodulatory compound to be administered in the combinatorial regimen to treat multiple myeloma ([0469]).Thakurta also teaches that an additional therapeutic agent can be added to the immunomodulatory compound/antibody regimen for treating multiple myeloma in a patient ([0514]). Dexamethasone is taught as a suitable additional agent to combine to the immunomodulatory compound/antibody regimen ([0516], [0519], [0534]-[0535]). 
 Regarding the limitation of claim 10, treatment of patients comprising relapsed multiple myeloma, refractory multiple myeloma and both relapsed and refractory multiple myeloma is embraced in the methodology of Thakurta ([0026]). Thakurta teaches that it is believed that said immunomodulatory compound and antibodies 
Therefore, following identification of a multiple myeloma patient sensitive to compound A as taught by Schafer, one of ordinary skill in the art would have found it prima facie obvious to continue to administer compound A to the patient in addition to administer the antibody daratumumab and adjuvant agent dexamethasone in view of Thakurta, arriving at the instantly claimed methodology. 
Motivation to administer the antibody daratumumab and adjuvant agent dexamethasone in combination with compound A to the multiple myeloma patient sensitive to compound A flows logically from the fact that said immunomodulatory compound and antibodies provide synergistic effects when given concurrently with conventional therapy. Accordingly, said artisan would have been motivated to administer the agents together in order to take advantage of the purported synergistic relationship between the agents and treat the neoplastic disorder. 
 
 Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628